Citation Nr: 0738333
Decision Date: 12/06/07	Archive Date: 01/29/08

DOCKET NO. 05-06 617A                       DATE DEC 06 2007


On appeal from the Department of Veterans Affairs (V A) Regional 
Office (RO) in Muskogee, Oklahoma

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 31 
vocational rehabilitation and education benefits in the amount of 
$2,127.88.

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the RO. A hearing was 
scheduled to be held at the RO on May 24, 2006. The veteran 
appeared at the RO, but he withdrew his request for a hearing. The 
veteran also withdrew his appeal for an earlier effective date for 
the grant of an increased rating for residuals status post injury 
with chronic lumbosacral strain.

The Board notes that in March 2006 the veteran filed a new claim 
for total disability due to individual unemployability (TDIU). A 
VCAA notice letter was sent to the veteran in April 2006, but no 
further action on this claim is shown in the record. Accordingly, 
this matter is referred to the RO for such further action as may 
be appropriate.

FINDINGS OF FACT

1. In connection with a January 2004 Chapter 31 Rehabilitation 
Plan for courses in Computer Science, the veteran signed a 
computer purchase agreement in January 2004 in which he agreed 
that he would be liable for repayment of the purchase price if he 
did not complete his approved Chapter 31 training, or if he 
changed the place of training without proper authorization.

2. The veteran only completed the first term of the approved 
education program.

3. The program of Computer Science courses was not the veteran's 
first choice. He had determined to change the place of his 
training to pursue a course in Forensic Science which had been his 
first choice, but he did not notify the RO.

4. The veteran failed to respond to notices from the RO sent in 
August and November 2004.

-2



5. The veteran used bad judgment in deciding on a second 
alternative education plan when the RO had offered him his 
preferred plan, which would require a move; bad judgment does not 
equate to intent to seek an unfair advantage and bad faith.

6. Equity and good conscience mitigate against the enforcement of 
collection of this debt.

CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $2,127.88 is 
warranted. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice Requirement

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the law as it currently exists, VA has no obligations under 
the VCAA in relation to the veteran's request for waiver of the 
$2,127.88 indebtedness. See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (a claim of entitlement to waiver of an overpayment is 
not a claim to which the VCAA applies).

There are, however, other procedural due process requirements that 
are applicable in the context of overpayment issues. Once VA has 
determined there is a debt, the debtor must be advised of the fact 
of the debt and that he may dispute its existence or amount, as 
well as requesting waiver of it. Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991). If the debtor in any way disputes the existence 
of the debt, the RO

- 3 



must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal. ld.; see also 38 C.F.R. § 
1.911. In the present case, the veteran has not disagreed with the 
determination that the debt was properly created and calculated.

In addition, statutory due process requirements apply to the 
veteran's waiver request. 38 U.S.C.A. § 5302 requires that VA 
notify a payee of V A benefits of a debt owed by the payee to VA 
because of payment or overpayment of the benefits and, as part of 
that notification, VA must notify the payee of the right to submit 
an application for waiver of the indebtedness and the procedures 
for submitting the application. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b) (procedures for applying for waiver). The Board finds 
that VA gave this notice to the veteran, and the fact that the 
veteran has requested waiver and perfected appeal to the Board of 
the denial of that waiver establishes that the veteran was 
notified of his right to submit such an appeal.

Request for Waiver of Overpayment

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the validity of 
the debt. Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a 
claimant is allowed to seek a waiver of recovery of an overpayment 
of V A benefits. The Secretary of VA is authorized to grant a 
waiver of recovery of indebtedness when collection of the debt 
would be against "equity and good conscience." 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007). Under 
the criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the law 
precludes a waiver of recovery of an overpayment or the collection 
of any indebtedness where anyone of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) 
(2007).

There cannot be any indication of fraud, misrepresentation, or bad 
faith on the part of the person seeking the waiver. See 38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963. The misrepresentation must 
be more than non-willful or mere inadvertence. See 38 C.F.R. § 
1.962(b). The term "bad faith" generally describes unfair or 
deceptive

- 4



dealing by one who seeks to gain thereby at another's expense. 
Thus, a debtor's
conduct in connection with a debt arising from participation in a 
VA
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a loss to the 
government. See 38 C.F.R. § 1.965(b)(2). Lack of good faith is an 
absence of an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government. See 38 C.F.R. § 
1.965(b)(2).

The Court of Appeals for Veterans Claims (Court) has interpreted 
bad faith to require an affirmative showing that (1) the 
appellant's conduct was undertaken with an intent to seek unfair 
advantage, (2) with knowledge of the likely consequences, and (3) 
that resulted in a loss to the government. See Reyes v Nicholson, 
21 Vet. App. 370, 376-377 (2007). The Court found that a 
discussion by the Board of the appellant's knowledge of his need 
to report income and his awareness of the income that he failed to 
report was necessary to a finding that the appellant's failure to 
report income was an intentional act. Id. at 378.

If the debtor's conduct is deemed not to have constituted fraud, 
misrepresentation of a material fact, or bad faith, the request 
for waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a) (2007). In 
applying the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's family 
of basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position to his 
detriment due to his reliance upon the receipt of VA benefits. 
Additionally, the adjudicator must conduct a "balancing of the 
faults," weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2007).

Consequently, before the Board may determine whether equity and 
good conscience affords the veteran a waiver, the Board must first 
determine whether there was an

- 5 



indication of fraud, misrepresentation, or bad faith on his part 
in connection with the claim.

Concerning this preliminary determination, the Board finds that 
the facts in this case do not reveal the presence of bad faith on 
the veteran's part in the creation of the overpayment in question.

Review of the record shows that, on January 9, 2004, the veteran 
was approved for an education program to take courses at Oklahoma 
State University in Tulsa to complete a Bachelor of Science Degree 
in Computer Science. The program would begin in January 2004 and 
end in May 2006. On January 26, 2004, the veteran signed a Chapter 
31 purchase agreement for the purchase of a computer (computer, 
warranty, printer, case, software, and two cartridges) for the 
total cost of $2,127.88. In this agreement, the veteran agreed 
that he understood that if he did not complete his Chapter 31 
objective, or if he were to change his place of training without 
proper authorization, he would be liable for the return of the 
computer or for repayment of the initial amount of the purchase. 
It was also a requirement of the approved education program that 
the veteran maintain a satisfactory grade point average of 2.8 or 
higher.

The veteran only completed the first 2004 spring semester of the 
program with a 2.5 grade point average. He did not enter the 2004 
fall semester, and he never did reenter the training program. He 
did not respond to an August 2004 letter from the RO notifying him 
that his chapter 31 program had been interrupted because he did 
not enroll in the fall 2004 term. The veteran also did not respond 
to a November 2004 letter stating that, if he did not respond 
within 30 days, his program would be discontinued and an 
overpayment of $2,127.88 would be assessed pursuant to the 
computer purchase agreement. (The RO did verify that the letters 
had been sent to the correct address.)

In his February 2005 request for waiver of the $2,127.88 
overpayment (sent in response to a December 2004 discontinuance 
letter that enclosed a VA Form 4107 notifying him of his 
procedural and appellate rights), the veteran stated that he was 
applying to the University of Central Oklahoma for a different 
program, a Forensic

- 6 



Science Masters Degree Program. (Review of the file indicates that 
the RO had initially offered this program to the veteran.) He 
stated that, because this program only accepted beginning students 
in the fall 2005 semester, he was not able to enroll in the spring 
2005 semester. He also cited hardship if he had to repay the 
$2,127.88 purchase price of the computer.

Review of the Veteran' s VA education file leads the Board to the 
opinion that the veteran used bad judgment in electing to take 
Computer Science courses at Oklahoma State University in Tulsa, 
his second choice for a Rehabilitation Plan. With a Bachelor of 
Arts Degree with a major in Criminal Justice obtained in 1986, the 
veteran initially applied to V A in August 2003 to take a course 
toward a Masters Degree in Forensic Science online from National 
University, and some Chemistry courses from Tulsa University. In 
August 2003 the RO determined that a completely online course was 
unsatisfactory because the veteran would miss classroom 
experiences, laboratory sessions, and hands on experience. At that 
time it was thought that no university in Oklahoma offered courses 
toward a Masters Degree in Forensic Science. The possibility of 
moving to another state was discussed at that time as well. 
Subsequently, as plans for Computer Science courses progressed, it 
was learned that the University of Central Oklahoma in Edmond, 
Oklahoma, two hours from Tulsa, did offer a program in Forensic 
Science. The RO offered the veteran the opportunity to study 
Forensic Science at the University of Central Oklahoma and pay for 
moving expenses. However, the veteran still wanted to study 
Forensic Science completely online so that he could stay in Tulsa 
where he had family. This the RO would not approve because 
completely online courses were deemed unsatisfactory as noted 
above, and because the courses at the University of Central 
Oklahoma were less expensive. Therefore, in January 2004 the 
veteran entered into a Rehabilitation Plan to take Computer 
Science courses at Oklahoma State University in Tulsa.

The Board finds that bad judgment in choosing a rehabilitation 
program that was his second choice, and then abandoning it, does 
not equate to bad faith. Nothing in the facts discussed indicates 
that the veteran sought to seek unfair advantage. The 
communications sent by the RO certainly indicate that the veteran 
had knowledge of the consequences of his inaction. While it is 
difficult to term the veteran's failure

- 7 



to communicate his changed intentions to the RO and seek approval 
of the plan that he had been offered in the first place as mere 
inadvertence - it was more akin to negligence - it did apparently 
cause him to lose the opportunity for future VA rehabilitation 
education benefits.

Therefore, inasmuch as the Board finds on the preliminary issue 
that the veteran did not act in bad faith; his claim of hardship 
must be given further consideration. The veteran's education file 
contains an August 2003 mental health note by a psychiatrist from 
the Muskogee VAMC. The psychiatrist noted that the veteran was 
twice divorced, the second having occurred in California six 
months ago. He had three children. He moved to Oklahoma from 
California and was living with an aunt. He had been unemployed for 
over a year. He was diagnosed with recurrent major depression in 
partial remission. Multiple psychosocial stressors included health 
problems, chronic back pain, job loss, financial stress, and 
divorce. The RO's August 2003 counseling narrative noted that the 
veteran was service connected for a back condition. He was limited 
in the area of lifting, carrying, pushing, pulling, climbing, 
balancing, stooping, kneeling, crouching, crawling, reaching, 
prolonged standing, walking, sitting, hearing, working in humid 
conditions wet conditions, fast paced work, and competitive work. 
He was being treated for diabetes type II, high cholesterol, 
depression, and a recent heart bypass due to clogged arteries.

Based on the foregoing, the Board finds that principles of equity 
and good conscience warrant a finding that waiver of the $2,127.88 
computer debt should be granted. While the actions (and inactions) 
of the veteran contributed to the creation of the debt, collection 
of the debt would no doubt create a financial hardship for the 
veteran, as evidenced by his pending claim for TDIU. In his 
request for waiver, the veteran also stated that collection of the 
debt also would financially prevent him from moving in order to 
pursue the Forensic Science courses which were his first choice 
(hopefully he may pursue the courses on his own and have the 
beneficial use of the computer). In this regard, collection of the 
debt would nullify the objectives for which the computer was 
intended, to assist the veteran in his rehabilitation education. 
While there appears to be no fault on the part of the RO in 
attempting to assist a veteran with multiple health problems (its 
efforts to work with the veteran

- 8 



for rehabilitation are commendable), the Board acknowledges that 
working with a veteran who suffers from a mental health problem 
such as major depression can have its frustrations for which the 
disease bears much responsibility. In equity and good conscience, 
the Board will not enforce collection of this debt.

ORDER

Waiver of overpayment of Chapter 31 vocational rehabilitation and 
education benefits in the sum of $2,127.88 is granted.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 9



